Citation Nr: 9912813	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  95-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.
 
In September 1994, the veteran filed a claim for entitlement 
to an increased evaluation for service-connected lumbosacral 
intervertebral disc syndrome, evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
RO denied entitlement to an increased evaluation in March 
1995 and the veteran filed a timely notice of disagreement 
(NOD) in May 1995 and perfected his appeal in October 1995.  
In December 1997, the veteran was afforded a hearing before 
the RO.  During his RO hearing, the veteran testified that 
his service-connected low back disability affected his 
business and employability.  Thereafter, the RO granted an 
increased evaluation to 60 percent disabling for the service-
connected lumbosacral intervertebral disc syndrome.  The 
Hearing Officer noted in his decision, that the increased 
evaluation was the highest schedular rating.  The Board is 
unclear whether the veteran has raised the issue of 
entitlement to an extra-schedular evaluation based upon 
unemployability.  Therefore, this issue is referred to the RO 
for further clarification and development, if necessary.


FINDINGS OF FACT

1. All relevant information necessary for an equitable 
disposition of the appeal has been developed for a well-
grounded claim.

2. The claim for service connection for sinusitis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection sinusitis is not well 
grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that in August 1940, the 
veteran was examined and found to be physically qualified for 
service.  No complaints or findings related to a sinus 
condition were noted during service.  During his August 1946 
discharge examination, the veteran's sinuses were clinically 
evaluated as normal.  The veteran was found to be physically 
qualified for discharge from the Navy.

The veteran filed his original claim for entitlement to 
service connection for sinusitis in September 1994.  He 
stated that his sinus condition began during service.

Submitted in support of the veteran's claim are private 
medical records from April 1993 to January 1998, which 
reflect treatment for various disabilities.  In April 1993, 
the veteran was treated for allergic rhinitis and acute 
sinusitis and bronchitis.  November 1994 treatment records 
reveal that the veteran had improved and that he no longer 
had a runny nose or any nasal obstructions.  In January 1998, 
the veteran reported chronic sinus problems since before 
1947.  The examiner noted chronic sinus problems.

During a November 1994 self-report prior to VA orthopedic and 
neurological examinations, the veteran reported that his 
sinus drainage and chronic infections of the bronchial tubes 
began during service and that he underwent surgery in 1947 at 
Oak Knoll Hospital.

The Board notes that a February 1948 transcript of medical 
history covering the veteran's hospitalization at the Oak 
Knoll Naval Hospital from October to December 1947, has been 
associated with the claims file since 1948.  The record 
reflects that the pharynx was injected on admission.  There 
were no entries reflecting findings of, treatment for, or 
diagnosis of any sinus disorder.  On an examination for the 
VA in December 1947, done at that facility, it was noted that 
the veteran had been hospitalized from October 18, 1947 to 
December 30, 1947.  He had presented with a recurrent bout of 
low back pain and left sciatica since an injury in 1947.  The 
report reflects that the nose, throat, sinuses were normal.  
No diagnoses regarding the veteran's sinuses were noted.

Also of record is a statement from a physician, dated in 
October 1947, wherein he reported that he saw the veteran in 
March 1947, at which time the veteran complained of mucous 
drainage bilaterally.  However, the Board notes that during 
December 1954, January 1986, and March 1989 VA examinations 
for unrelated disabilities, no complaints of sinusitis were 
noted.

In a March 1995 rating action, the RO denied entitlement to 
service connection for a chronic sinus condition.  The 
veteran filed a timely notice of disagreement (NOD) in May 
1995.  The veteran stated that the RO did not consider the 
medical records from Oak Knoll Medical Center.  He further 
noted that he was unsure why his sinus treatment during 
service was not documented in his service medical records.  
The veteran perfected his appeal in October 1995.  At that 
time, he noted that he was treated for sinus complaints while 
he was aboard Navy ships during World War II and that he was 
generally given aspirin and sent back to his duty station.  
He stated that his service medical records were negative 
because he was never examined for a sinus condition 
regardless of the fact that he was treated repeatedly.  
Further, the veteran stated that while he was hospitalized in 
1947 for back complaints, his sinus condition worsened and he 
underwent sinus surgery.  

In June 1996, the veteran submitted copies of portions of 
medical reports, which were already on file, from the USNH in 
Oakland, California in 1947, and which are described above.  
There were no complaints of or findings relating to sinusitis 
noted in the records.  

After a request from the RO for an additional medical records 
search, the National Personnel Records Search (NPRC) in St. 
Louis responded in July 1996 that no records were located and 
that the records may have been destroyed in a fire in 1978. 
The Board is aware that under such circumstances, the 
obligation to explain findings and conclusions and the 
obligation to resolve all reasonable doubt in favor of the 
veteran is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

During his December 1997 RO hearing, the veteran testified 
that his first sinus treatment was in 1942 aboard the USS 
Ford.  He stated that he suffered from horrible headaches and 
was given aspirin to alleviate the pain.  He stated that the 
common treatment for headaches and sinus problems was 
aspirin.  He stated that he sought treatment for his sinuses 
about once every six to nine weeks while in service.  He 
stated that the there was no record of the treatment because 
he was simply given a few aspirin.  While he was stationed on 
the USS Ford, only a pharmacist's mate examine him.  The 
veteran noted however, that while stationed on a destroyer, 
the USS McCook, he saw a medical doctor for treatment of his 
nose and sinuses.  He stated that he was treated by the 
doctor in late 1942 or early 1943.  He reported that he 
continued to suffer from sinus problems after service and 
while he was hospitalized for back complaints in 1947, he 
underwent sinus surgery.  He stated that he was given a local 
anesthesia and then his sinuses were excised.  He stated that 
something was removed from his nose and that after five days 
of irrigation, his sinus pain was gone.  He testified that he 
was told that he presently needed sinus surgery but was 
reluctant to undergo surgery.

In January 1998, the veteran submitted a medical history 
detailing his military duty stations and when he was treated 
for sinus complaints.  He reported that he was first treated 
for sinus complaints at the sick call on the USS Elliot in 
October 1940 and thereafter at sick calls on the USS Dobbin 
in October 1941, on the USS Ford in June 1942, at the 
receiving station in San Diego, California in February 1943, 
and on the USS McCook in 1944.

In his May 1998 decision, the Hearing Officer denied 
entitlement to service connection for chronic sinusitis.

In September 1998, the veteran requested an extension of time 
to allow him the opportunity to acquire his medical records 
from Oak Knoll Hospital.  No additional medical evidence has 
been submitted from the veteran.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304.

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304; Collette v. Brown, 82 F.3d, 389 (Fed. 
Cir. 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2  Vet. App 141, 143 (1992).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims  
(Court)(formerly the United States Court of Veterans Appeals) 
has held that if the veteran fails to submit a well-grounded 
claim, VA is under no duty to assist him in any further 
development of the claim.  38 U.S.C.A. § 5107(a); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that: evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement. Such evidence cannot enjoy the 
presumption of truthfulness recorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (as to the determination of well-
groundedness), and Justus v. Principi, 3 Vet. App. 510, 512 
(1992) (as to determination of whether there is new and 
material evidence for purposes of reopening a claim), because 
a medical professional is not competent to opine as to 
matters outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.

In reaching its decision, the Board notes that the Court has 
held that there was some duty to assist the veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The facts and circumstances of 
this case are such that no further action is warranted.  As 
it stands, the evidence of record consisting of the veteran's 
service medical records and post service records have been 
associated with the veteran's claims file and provide a 
complete basis for determining the issues on appeal.


Analysis

As described earlier, there are three elements that must be 
met for a well-grounded claim.  The first element of a well-
grounded claim is met as the post-service medical evidence of 
record reflects that the veteran was diagnosed as having 
sinusitis disorder in 1993 and has continued treatment since 
that time.  The Board has considered the veteran's statements 
that he underwent sinus surgery in 1947 but notes that the 
hospital records from Oak Knoll Hospital reflecting treatment 
from October to December 1947 reflect normal sinuses and all 
attempts to secure additional hospitalization records have 
been unsuccessful.  Even affording the veteran the benefit of 
the doubt that the veteran's missing service medical records 
and post-service 1947 hospitalization records would have 
revealed treatment for sinus and headache complaints and, 
therefore, satisfying the second element of a well-grounded 
claim, what the record lacks is medical evidence of a nexus 
between injury or disease in service and the diagnosis of 
sinusitis over 40 years later.  Thus, as the clinical record 
is negative for treatment for sinusitis from 1947 until 1993, 
and as post service problems have not been clinically related 
to any in-service treatment, competent evidence has not been 
provided as to the required nexus between the finding in 
service and the veteran's current disability.

While the veteran has provided statements asserting a 
relationship between currently claimed sinusitis and 
inservice sinus and headache complaints, causative factors of 
a disease is a medical question and only a physician's 
opinion would be competent evidence.  Grottveit, 5 Vet. App. 
91.  As the veteran has failed to submit medical evidence 
showing a relationship between any currently manifested 
sinusitis and any in-service sinusitis, a claim for service 
connection for this disability is not well grounded.  
Grivois, 6 Vet. App. 136.  The veteran has presented no 
evidence to establish that he has the expertise required to 
provide the nexus between his inservice symptomatology and 
his current disability.  Since he has not met the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, 
there is no further duty to assist him in the development of 
this claim.  Tirpak, 2 Vet. App. 609.  Since the claim is not 
well grounded, service connection is not warranted, and the 
claim is denied.


ORDER

Entitlement to service connection for sinusitis is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

